Citation Nr: 0933468	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from May 1996 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2007, the Veteran testified before the undersigned 
Veterans Law Judge in St. Petersburg, Florida; a transcript 
of that hearing is of record.  This case was previously 
before the Board in October 2008 and remanded for additional 
development and readjudicaiton.  


FINDING OF FACT

The Veteran's in-service episode of patellofemoral syndrome 
was acute and transitory, and a continuing disability was not 
then present.  He has not presented competent medical 
evidence linking his current left knee strain to military 
service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
military service,.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159,  3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Factual Background and Analysis

The Veteran maintains that he has a left knee disability that 
had its onset during military service.  

The evidence in support of the claim consists of service 
treatment records (STRs), which document that the Veteran was 
treated for patellofemoral syndrome (PFS) of the left knee in 
August 1997.  During follow up evaluation he reported an 
improvement in symptoms and the examiner noted both 
subjective and objective improvement as well.  This episode 
was apparently acute and transitory in nature as there are no 
subsequently dated medical records on file reflecting further 
complaints, evaluation or treatment during the remaining 
years of service.  The Veteran did not otherwise indicate any 
specific knee injuries during service, and none are 
documented.  Given the opportunity to identify any history or 
symptoms associated with the in-service episode, the Veteran 
reported no pertinent complaints at separation in July 2004.  
He specifically denied a history of impairment of the lower 
extremities, knee trouble, or any deformity involving the 
bone or joints.  His separation physical was negative for any 
residual left knee disability.  

In this case, the STRs do not affirmatively establish that a 
chronic left knee disability had its onset during military 
service.  However, the paucity of evidence of in-service 
incurrence is not the only shortcoming in this claim, as 
there are no medical records immediately subsequent to 
service that contain a diagnosis of any pertinent disorder.  
The Board notes that the Veteran underwent VA examination in 
November 2004, several months after his separation from the 
service.  At that time his primary complaints were hearing 
loss, right shoulder dislocation, and shin splints.  There 
were no complaints regarding the left knee.  With the 
exception of the shin splints, musculoskeletal examination of 
the lower extremities was essentially within normal limits.  

In fact, the claims folder is devoid of any treatment records 
or other medical documents pertaining to the claimed knee 
disorder until May 2009, five years after the Veteran's 
discharge from service.  At that time, the Board had remanded 
the case to arrange for VA examination of the Veteran in 
order to determine the nature and extent of any left knee 
disorders and to obtain an opinion as the etiology of such 
conditions.  The examiner reviewed the Veteran's claims file 
in its entirety and took a detailed history of service and 
post-service symptoms and reviewed previous clinical 
findings.  This VA examination report provides an opinion, 
consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  

The Veteran reported developing left knee pain with running 
during basic training and that he had left knee problems 
throughout service.  X-rays of the left knee showed no 
significant abnormality.  The diagnosis was left knee strain, 
which the examiner concluded was not caused by or the result 
of military service.  He stated that based on his review of 
the medical records, medical literature and his own clinical 
experience, there was absolutely no evidence of a chronic 
knee condition during service.  He explained that the 
diagnosis of PFS in 1997 appeared to significantly improve 
over a 6 week period.  There were no other records to suggest 
a left knee condition during service and at separation the 
Veteran denied a knee problem.  The examiner reiterated that 
there appeared to be absolutely no connection with the left 
knee problem in 1997 and the Veteran's current knee 
condition, thus a nexus could not be made.  

In this case, the Board is unable to attribute the post-
service development of left knee strain to the Veteran's 
service.  While the evidence of record contains a diagnostic 
impression, sufficient to establish a current disability, the 
VA physician did not relate such findings to military service 
or any incident therein.  The record does not show that the 
left knee strain, first documented in 2009, was manifested 
prior to that date, and reflects no reference to it as being 
related to service.  The lack of any evidence of complaints 
or symptoms in the intervening years since active service 
must be considered as a factor, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board has also considered the Veteran's complaints as 
well as testimony provided during his RO hearing in July 
2007.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
the course of this appeal.  As to his assertions that he 
developed a left knee disability as a result of service, the 
Board notes that he can attest to factual matters of which he 
had first-hand knowledge, e.g., acute knee injury and knee 
pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Additionally, as noted above, the service treatment 
records show complaints of and treatment for symptoms of PFS.  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, 557 F.3d 
1355 (2009) (confirming that, "in some cases, lay evidence 
will be competent and credible evidence of etiology").  

However, the Veteran's left knee strain is not the type of 
disorder wherein his lay statements are competent to 
establish the requisite nexus to service.  The resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The single competent medical 
opinion in the record found that there was no medical basis 
for holding that the current left knee strain was incurred in 
service.  Moreover, the Veteran has not brought forth or 
identified any competent evidence which would establish a 
nexus between his left knee strain and service.  

Here, the Veteran's lay statements are of no probative value 
when weighed against the other evidence of record.  The 
service treatment records, which show that any pertinent 
complaints or injuries he may have experienced during service 
were not considered chronic, as the separation examination 
was normal; the post-service medical reports, which are 
silent for any complaints or treatment for many years after 
the Veteran's separation from service; and the 2009 VA 
examination report, which does not etiologically relate the 
Veteran's current left knee strain to service, are all 
factors that preponderate against his assertions.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter dated in March 2006, the RO informed the Veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  A 
November 2008 letter also informed him of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service 
and post-service treatment reports are of record and the RO 
obtained VA examination in 2009.  All obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and neither he 
nor his representative have identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Service connection for a left knee disability is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


